_____________

                                  No. 96-1357SD
                                  _____________

United States of America,               *
                                        *
                  Appellee,             *   Appeal from the United States
                                        *   District Court for the District
      v.                                *   of South Dakota.
                                        *
Robbie Lee Mason,                       *   [UNPUBLISHED]
                                        *
                  Appellant.            *
                                  _____________

                           Submitted:    July 11, 1996

                               Filed: July 18, 1996
                                   _____________

Before FAGG, LAY, and HEANEY, Circuit Judges.
                              _____________


PER CURIAM.


      Robbie Lee Mason appeals his drug-related guidelines sentence.         Mason
contends the district court improperly enhanced Mason's sentence because
he was a manager or supervisor of a criminal activity that involved five
or more participants.      See U.S.S.G. § 3B1.1(b).        We disagree.     Having
reviewed the record, we conclude the district court's decision about
Mason's role in the offense is not clearly erroneous.          Mason also contends
the   district   court   improperly   refused   to    depart   downward   from   the
guidelines    because    his     criminal   history     category     significantly
overrepresents the seriousness of Mason's criminal history.          See U.S.S.G.
§ 4A1.3. Again, we disagree.          The district court's refusal to depart
downward is not reviewable on appeal.        We thus affirm Mason's sentence.
See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.